DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Referring to claims 1, 11, and 12, at step 2a, prong one, the claims recite "learning… determining… determing… learning…" 

The limitations of "learning… inputting… determining… determining… learning…" as crafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim elements precludes the step from practically being performed in the mind, possibly with the aid of pen and paper. For example each of these steps merely analyze data, for example making evaluations for data.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into practical application. In particular the claim recites a generic computer ("computer-implemented", "medium… causing a computer to", "computer-implemented…. memory… processor…") that performs analytic processes.

This judicial exception is not integrated into practical application. In particular claim 11 recites generic storage and retrieval of information in memory.

Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes a person may use to perform, using the computer components as a tool.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

At step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generic computer and the generic storage and retrieval of information amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

With respect to the generic computer, the courts have found limitations directed to generic computers, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP2106.05(d) for example TLI Communications, Flook, Alice Corp, and Versata.

With respect to the generic storage and retrieval of information in memory, the courts have found limitations directed to such storage and retrieval to be well-understood, routine, and conventional. See MPEP2106.05(d), for example Versata Dev. Group, OIP Techs.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Referring to each of the dependent claims 2-6, 9, and 10, these claims merely provide additional steps of analysis.

Further referring to claim 2, see generic storage and retrieval as referred to regarding claim 11 above.

Response to Arguments
Applicant's arguments filed 27 October 2021 have been fully considered but they are not persuasive.

Regarding Applicant's arguments (page 8) that the claims as a whole "improve accuracy", again, they do so via rote calculation, not in place of human subjectivity. The calculation/analysis itself is a mental process. The role of timing in this calculation is another matter of data for calculation.

Regarding Applicant's arguments (page 9) that the lack of prior art means that what is shown is unconventional, this may be true, but only insofar as the additional element nature of the invention. The invention as a whole, in view of the analysis above, is directed to an abstract mental process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/Primary Examiner, Art Unit 2114